DETAILED ACTION
Response to Arguments
Applicant’s arguments, filed 2/28/22, have been fully considered and are persuasive.  The non-final rejection of 10/26/21 has been withdrawn. 

Allowable Subject Matter
Claims 3-13 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose or suggest the claimed second casing (which contains toner and rotatably supports the developing and supplying rollers) being movable relative to the first casing (which rotatably supports the photosensitive drum) so that the developing roller can move toward and away from the photosensitive drum, a rotatable coupling including a projection and operatively connected to and able to transmit a rotational force to the supplying and developing rollers, at least a part of the coupling being movable in a direction perpendicular to a rotational axis of the coupling, rotatable gears to transmit rotational force from the coupling to the developing roller, a spring urging the at least part of the coupling toward the first casing in the direction perpendicular to the rotational axis of the coupling, wherein a receiving portion of the first casing that receives the at least part of the coupling urged by the spring is positioned outside an outer periphery of the drum as seen along a rotational axis of the coupling, in combination with the remaining claim elements as set forth in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S WONG whose telephone number is (571)272-8457.  The examiner can normally be reached on Monday-Friday (9-5).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay Jr. can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH S WONG/
Primary Examiner, Art Unit 2852



JSW